SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Oil and natural gas production in October Rio de Janeiro, November 17, 2015 – Petróleo Brasileiro S.A. – Petrobras announces that its average oil and natural gas production in October in Brazil and abroad reached 2.76 million barrels of oil equivalent per day (boed), 1.6% higher than the 2.72 million boed recorded in September. Considering the volumes produced in Brazil only, oil and natural gas production averaged 2.57 million boed in October, 1.6% higher than in the previous month (2.53 million boed). Oil and gas production in Brazil Petrobras’ own production in Brazil totaled 2.10 million barrels of oil per day (bpd) in October, 2.1% higher than in September (2.06 million bpd). This increase reflected the end of the scheduled maintenance stoppages in the large platforms in September. Own natural gas production in Brazil, excluding liquefied gas, totaled 74.7 million m
